                                                                           FIL3E/2D
                                                                                  020
                                                                                                      TG
                               UNITED STATES DISTRICT COURT
                                                                                4/2
                                                                                       . BRUTO    N
                               NORTHERN DISTRICT OF ILLINOIS                 THOMA.SDG
                                                                                     IS T R IC T COURT
                                                                          CLERK, U.S
                                     EASTERN DIVISION


UNITED STATES OF AMERICA

                 v.                                 Hon. John Z. Lee

EDWARD BASES and                                    No. 18-cr-48
JOHN PACILIO,

                         Defendants.


                               RESPONSE TO MOTION TO SEAL

        The Court should direct the Government to disclose the contents of its under-seal filing to

me forthwith (Dkt. No. 276).

        On April 13, 2020, the Government filed a motion to seal with the Court—subsequently

granted—stating that “the government is unable to explain in this publicly-filed motion its

rationale for why it wishes to provide the Records under seal and ex parte.” Based on the

Defendants’ filing yesterday regarding this motion (Dkt. No. 292), it is my understanding that this

filing relates to “employment or personnel files” regarding my employment with the Department

of Justice.

        If that is accurate, there is no reason that this filing should not have been made without

providing me with a copy—much less without even disclosing to me that the filing concerned me.

The filing may be unlawful and constitute evidence to which I am now entitled. See, e.g., Big

Ridge, Inc. v. Fed. Mine Safety & Health Review Comm’n, 715 F.3d 631, 650 (7th Cir. 2013); U.S.

Department of Justice, “Judicial Remedies and Penalties for Violating the Privacy Act,” available

at       https://www.justice.gov/jm/eousa-resource-manual-142-judicial-remedies-and-penalties-

violating-privacy-act.
       If the Defendants’ filing is accurate, this is the latest in a questionable pattern of behavior

by the Department that appears designed to obscure and to deflect from potential misconduct by

senior officials. I strongly suspect that, whatever the Government filed or proposes to file, it was

incomplete or otherwise misleading, and that I can establish this if given the opportunity.



Dated: April 23, 2020

                                                      Respectfully submitted,




                                                      Ankush Khardori, Esq.
                                                      ankushk@gmail.com




                                                 2
